







        


TRAVELERS
STOCK OPTION GRANT NOTIFICATION AND AGREEMENT


(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 16.)


Participant:
“NAME”
Grant Date:
“GRANT DATE”
Number of Shares:
“GRANTED”
Grant Price:
$ “GRANT PRICE”
Expiration Date:
“EXPIRATION DATE”
Vesting Date:
3 years from Grant Date



1.    Grant of Option. This option is granted pursuant to The Travelers
Companies, Inc. Amended and Restated 2014 Stock Incentive Plan, as it may be
amended from time to time (the "Plan"), by The Travelers Companies, Inc. (the
"Company") to you (the “Participant”) as an employee of the Company or an
affiliate of the Company (together, the "Travelers Group"). The Company hereby
grants to the Participant as of the Grant Date a non-qualified stock option (the
"Option") to purchase the number of shares set forth above of the Company's
common stock, no par value ("Common Stock"), at an option price per share (the
"Grant Price") set forth above, pursuant to the Plan, as it may be amended from
time to time, and subject to the terms, conditions, and restrictions set forth
herein, including, without limitation, the conditions set forth in Section 5.


2.    Terms and Conditions. The terms, conditions, and restrictions applicable
to the Option are specified in the Plan and this grant notification and
agreement, including Exhibits A and B (the "Award Agreement"). The terms,
conditions and restrictions in the Plan include, but are not limited to,
provisions relating to amendment, vesting, cancellation, and exercise, all of
which are hereby incorporated by reference into this Award Agreement to the
extent not otherwise set forth herein.


By accepting the Option, the Participant acknowledges receipt of the prospectus
dated May 18, 2017 and any applicable prospectus supplements thereto (together,
the “Prospectus”) and that he or she has read and understands the Prospectus.


The Participant understands that the Option and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Option is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Option is intended to promote employee retention and stock ownership and to
align participants' interests with those of shareholders. Additionally, the
Participant understands that the Option is subject to vesting conditions and
will be cancelled if the vesting or other conditions are not satisfied. Thus,
the Participant understands that (a) any monetary value assigned to the Option
in any communication regarding the Option is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Option or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company's Board of Directors or
its Compensation Committee (the "Committee") that the vesting conditions have
been satisfied.


The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Option unless and until the Option vests,
is properly exercised and shares of Common Stock are issued.


3.    Vesting. The Option shall vest in full and become exercisable on the
Vesting Date set forth above, provided the Participant remains continuously
employed within the Travelers Group. The Option shall in all events expire on
the tenth (10th) anniversary of the Grant Date set forth above. If the
Participant has a termination of, or leave from active employment prior to
exercise or expiration of the Option, the Participant's rights are determined
under the Option Rules of Exhibit A.




1

--------------------------------------------------------------------------------





4.    Exercise of Option. The Option may be exercised in whole or in part by the
Participant after the Vesting Date (or the date provided pursuant to Exhibit A)
upon notice to the Company together with provision for payment of the Grant
Price and applicable withholding taxes. Such notice shall be given in the manner
prescribed by the Company and shall specify the date and method of exercise and
the number of shares being exercised. The Participant acknowledges that the laws
of the country in which the Participant is working at the time of grant or
exercise of the Option (including any rules or regulations governing securities,
foreign exchange, tax, or labor matters) or Company accounting or other policies
dictated by such country's political or regulatory climate, may restrict or
prohibit any one or more of the stock option exercise methods described in the
Prospectus, that such restrictions may apply differently if the Participant is a
resident or expatriate employee, and that such restrictions are subject to
change at any time. The Committee may suspend the right to exercise the Option
during any period for which (a) there is no registration statement under the
Securities Act of 1933, as amended, in effect with respect to the shares of
Common Stock issuable upon exercise of the Option, or (b) the Committee
determines, in its sole discretion, that such suspension would be necessary or
advisable in order to comply with the requirements of (i) any applicable federal
securities law or rule or regulation thereunder; (ii) any rule of the New York
Stock Exchange or other self-regulatory organization; or (iii) any other federal
or state law or regulation (an "Option Exercise Suspension"). To the extent the
vested and exercisable portion of the Option remains unexercised as of the close
of business on the date the Option expires (the Expiration Date or such earlier
date that is the last date on which the Option may be exercised under the Option
Rules of Exhibit A if the Participant’s employment with the Travelers Group has
ended), that portion of the Option will be exercised without any action by the
Participant in accordance with Section 7.5 of the Plan if the Fair Market Value
of a share of Common Stock on that date is at least $0.01 greater than the Grant
Price, the exercise will result in Participant receiving at least one
incremental share, and no Option Exercise Suspension is then in effect.


5.    Grant Conditioned on Principles of Employment Agreement.


By entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Option, the Participant agrees that the POE Agreement shall supersede and
replace the form of Principles of Employment Agreement contained or referenced
in any Prior Equity Award (as defined below) made by the Company to the
Participant, and, accordingly, such Prior Equity Award shall become subject to
the terms and conditions of the POE Agreement.


6.    Acceptance of Exhibits A and B. The Participant agrees to be bound by the
terms of the Option Rules set forth in Exhibits A and B ("Option Rules").


7.    Acceptance of and Agreement to Non-Solicitation and Confidentiality
Conditions. In consideration for the award of Options under this Award
Agreement, the Participant agrees that the Option is conditioned upon
Participant’s compliance with the following non-solicitation and confidentiality
conditions (the "Non-Solicitation Conditions" and the “Confidentiality
Conditions,” respectively):


(a)
The Company and the Participant understand, intend and agree that the
Non-Solicitation Conditions of this Section 7 are intended to protect the
Travelers Group and other participants in the Plan against the Participant
soliciting its employees and/or its business during the twelve (12) month period
(the "Restricted Period") following the date of the Participant's termination of
employment with the Travelers Group (whether voluntary or involuntary) as
reflected on the Travelers Group’s books and records (the "Termination Date"),
while recognizing that after the Termination Date the Participant is still
permitted to compete with the Travelers Group subject to the restrictions set
forth below. Nothing in this Section 7 is intended to limit any of the Travelers
Group’s rights or claims as to any future employer of the Participant.



(b)
Non-Solicitation of Employees. The Participant acknowledges that the Travelers
Group sustains its operations and the goodwill of its clients, customers,
policyholders, producers, agents and brokers (its “Customers”) through its
employees. The Travelers Group has made significant investment in its employees
and their ability to establish and maintain relationships with each other and
with the Travelers Group’s Customers in order to further its operations and
cultivate goodwill. The Participant acknowledges that the loss of the Travelers
Group’s employees could adversely affect its operations and jeopardize the
goodwill that has been established through these employees, and that the
Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees. During the Restricted Period, the Participant
will not, directly or indirectly, seek to recruit or solicit, attempt to
influence or assist, participate in, or promote the solicitation of, or
otherwise attempt to adversely affect the employment of any person who was or is
employed by the Travelers Group at any time



2

--------------------------------------------------------------------------------





during the last three months of the Participant's employment or during the
Restricted Period. Without limiting the foregoing restriction, the Participant
shall not, on behalf of himself or herself or any other person, hire, employ or
engage any such person and shall not engage in the aforesaid conduct through a
third party for the purpose of colluding to avoid the restrictions in this
Section 7. Without limiting the generality of the restrictions under this
Section, by way of example, the restrictions under this Section shall prohibit
the Participant from (i) interviewing a Travelers Group employee, (ii)
communicating in any manner with a Travelers Group employee in connection with a
current or future employment opportunity outside of the Travelers Group, (iii)
identifying Travelers Group employees to potentially be solicited or hired, (iv)
providing information or feedback regarding Travelers Group employees seeking
employment with the Participant’s subsequent employer and/or (v) otherwise
assisting or participating in the solicitation or hiring of a Travelers Group
employee. However, the Non-Solicitation Conditions do not preclude the
Participant from directing a third party (including but not limited to employees
of his/her subsequent employer or a search firm) to broadly solicit, recruit,
and hire individuals, some of whom may be employees of the Travelers Group,
provided that the Participant does not direct such third party specifically to
target employees of the Travelers Group generally or specific individual
employees of the Travelers Group.


(c)
Non-Solicitation of Business. The Participant acknowledges that by virtue of his
or her employment with the Travelers Group, he or she may have developed
relationships with and/or had access to Confidential Information (as defined
below) about the Travelers Group’s Customers and is, therefore, capable of
significantly and adversely impacting existing relationships that the Travelers
Group has with them. The Participant further acknowledges that the Travelers
Group has invested in its and the Participant’s relationship with its Customers
and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against solicitation
and/or interference by the Participant for a reasonable period of time after the
Participant’s employment with the Travelers Group ends. If, after the
Termination Date, the Participant accepts a position as an employee, consultant
or contractor with a “Competitor” (as defined below), then, during the
Restricted Period, the Participant will not, directly or indirectly, solicit,
interfere with or attempt to influence any Customer of the Travelers Group to
discontinue business with the Travelers Group and/or move existing or future
business of the Travelers Group elsewhere. This restriction applies with respect
to any business of any current or prospective client, customer or policyholder
of the Travelers Group (i) on which the Participant, or anyone reporting
directly to him or her, worked or was actively engaged in soliciting or
servicing or (ii) about which the Participant gained access to Confidential
Information (as defined below) during the Participant’s employment with the
Travelers Group. In addition to the foregoing restriction, the Participant
agrees not to be personally involved in the negotiation, competition for,
solicitation or execution of any individual book roll over(s) or other book of
business transfer arrangements involving the transfer of business away from the
Travelers Group, at any time during the twenty-four month period following the
Termination Date (the “Enhanced Restricted Period”). The Participant may, at any
time after the Termination Date, broadly direct a third party (including but not
limited to employees of his/her subsequent employer) to negotiate, compete for,
solicit and execute such book roll over(s) or other book of business transfer
arrangements, provided that (i) the Participant is not personally involved in
such activities and (ii) the Participant does not direct such third party
specifically to target business of the Travelers Group. As used herein,
“Competitor” shall include any business enterprise or organization, including,
without limitation, agents, brokers and producers, that engages in, owns or
controls a significant interest in any entity that engages in the sale of
products and/or performance of services of the type sold or performed by the
Travelers Group and/or provides advice relating to such products and services.



(d)
Subject to the non-competition obligations in the Option Rules that apply to
Participants meeting the "Retirement Rule," at any time after the Termination
Date, the Participant may otherwise compete with the Travelers Group, including
but not limited to competing on an account by account or deal by deal basis, to
the extent that he or she does not violate the provisions of subsection (c)
above or any other contractual, statutory or common law obligations to the
Travelers Group.



(e)
Notwithstanding anything herein to the contrary, if the Participant breaches any
of the Non-Solicitation Conditions of this Section 7, then the Restricted Period
(or the Enhanced Restricted Period, if applicable) will be extended until the
date that is 12 months (or 24 months , in the case of a breach under Section
7(c) with respect to the restrictions applicable during the Enhanced Restricted
Period) after the date of the Participant’s last breach of such Non-Solicitation
Conditions.



(f)
The Participant agrees not to, either during or after his or her employment,
use, publish, make available, or otherwise disclose, except for benefit of the
Travelers Group in the course of such employment, any technical



3

--------------------------------------------------------------------------------





or confidential information (“Confidential Information”) developed by, for, or
at the expense of the Travelers Group, or assigned or entrusted to the Travelers
Group, unless such information is generally known outside of the Travelers
Group. Confidential Information includes, but is not limited to, non-public
information such as: internal information about the Travelers Group’s business,
such as financial, sales, marketing, claim, technical and business information,
including profit and loss statements, business/marketing strategy and “Trade
Secrets” (as defined below); client, customer, policyholder, insured person,
claimant, vendor, consultant and agent information, including personal
information such as social security numbers and medical information; legal
advice obtained; product and system information; and any compilation of this
information or employee information obtained as part of the Participant’s
responsibilities at the Travelers Group. As used herein, “Trade Secrets” shall
include information relating to the Travelers Group and its affiliates that is
protectable as a trade secret under applicable law, including, without
limitation, and without regard to form: technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, business and strategic
plans, product plans, source code, software, unpublished patent applications,
customer proposals or pricing information or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use. In
addition, the Participant will keep at all times subject to the Travelers
Group’s control and will deliver to or leave with the Travelers Group all
written and other materials in any form or medium (including, but not limited
to, print, tape, digital, computerized and electronic data, parts, tools, or
equipment) containing such technical or Confidential Information upon
termination of the Participant’s employment. The Participant also agrees to
cooperate to remedy any unauthorized use of such information and not to violate
any Travelers Group policy regarding same. The Participant agrees that all
records, reports, notes, compilations, or other recorded matter, and copies or
reproductions thereof, relating to the Travelers Group’s operations, activities,
Confidential Information, or business, made or received by the Participant
during the Participant’s employment with any member(s) of the Travelers Group
are, and shall be, the property of the Travelers Group exclusively, and the
Participant will keep the same at all times subject to the Travelers Group’s
control and will deliver or leave with the Travelers Group the same at the
termination of the Participant’s employment.


(g)
Protected Disclosures. Nothing herein should be construed as prohibiting the
Participant from sharing information concerning the Participant’s own wages (or
the wages of another employee, if voluntarily disclosed by that employee) or
other terms and conditions of employment, or for purposes of otherwise pursuing
the Participant’s legal rights. The Travelers Group will not terminate,
discipline or otherwise discriminate or retaliate against any employee because
they make such a disclosure. The Travelers Group, does however, prohibit
employees who have access to other employees’ wage information as part of their
job functions from sharing such information gathered during the course of their
employment, unless such disclosure is in furtherance of or in response to their
job duties, an investigation, action or hearing, or the employee otherwise has a
legal obligation to furnish the information. For example, an employee who has
access to the salaries of other employees due to his or her job responsibilities
generally may not disclose the salary of those co-workers. This Agreement also
does not permit an employee to disclose (without the prior written consent of
the Travelers Group) Confidential Information or permit an employee to disclose
wage information of other employees to a competitor. Additionally, nothing
herein is intended to prohibit or restrict the Participant from (i) filing a
complaint with, making disclosures to, communicating with or participating in
proceedings brought before a court or tribunal in the applicable jurisdiction or
in an investigation or proceeding conducted by any governmental agency
(including the United States Equal Employment Opportunity Commission and the
Securities and Exchange Commission), (ii) pursuing the Participant’s legal
rights related to the Participant’s employment with the Travelers Group, or
(iii) engaging in activities protected by applicable laws or regulations.
Employees will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a Federal, State or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is under seal.
Notwithstanding, the Travelers Group does not authorize the waiver of, or
disclosure of information covered by, the attorney-client privilege or attorney
work product doctrine or any other privilege belonging to the Travelers Group.



(h)
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 7 is invalid or unenforceable, the parties
agree that (i) the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or



4

--------------------------------------------------------------------------------





unenforceable term or provision, (ii) the parties shall request that the court
exercise that power, and (iii) this Award Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment or decision
may be appealed.


(i)
During the Restricted Period or any extension thereof, the Participant shall
notify any subsequent employer of his or her obligations under this Award
Agreement prior to commencing employment. During the Restricted Period or any
extension thereof, the Participant will provide the Company and his or her prior
manager at the Travelers Group fourteen (14) days’ advance written notice prior
to becoming associated with and/or employed by any person or entity or engaging
in any business of any type or form, with such notice including the identity of
the prospective employer or business, the specific division (if applicable) for
which the Participant will be performing services and the title or position to
be assumed by the Participant. The Participant must provide a copy of such
notice to the Company’s Employee Services Unit by email, facsimile or regular
mail as follows:



Email:    4-ESU@travelers.com


Fax:    1.866.871.4378 (U.S. and Canada)
001.866.871.4378 (Europe)


Mail:    The Travelers Companies, Inc.
Employee Services Unit
385 Washington Street
Mail Code: 9275-SB02L
St. Paul, MN USA 55102


(j)
As consideration for and by accepting the Option, the Participant agrees that
the Non-Solicitation Conditions and Confidentiality Conditions of this Section 7
shall supersede any non-solicitation and confidentiality covenants contained or
incorporated in any prior equity award made by the Company to the Participant
under the Plan, The Travelers Companies, Inc. Amended and Restated 2004 Stock
Incentive Plan, the Travelers Property Casualty Corp. 2002 Stock Incentive Plan,
or The St. Paul Companies, Inc. Amended and Restated 1994 Stock Incentive Plan
("Prior Equity Awards"); accordingly, such Prior Equity Awards shall become
subject to the terms and conditions of the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7. However, these Non-Solicitation
Conditions and Confidentiality Conditions shall be in addition to, and shall not
supersede, any non-solicitation, non-competition, confidentiality, intellectual
property or other restrictive covenants contained or incorporated in (i) any
Non-Competition Agreement between any member(s) of the Travelers Group and the
Participant arising out of the Participant's service as a Management Committee
member or otherwise, (ii) any employment agreement or other agreement between
any member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).



8.     Forfeiture of Option Awards.


(a)
Participant’s Agreement. The Participant expressly acknowledges that the terms
of Section 7 and this Section 8 are material to this Agreement and reasonable
and necessary to protect the legitimate interests of the Travelers Group,
including without limitation, the Travelers Group’s Confidential Information,
trade secrets, customer and supplier relationships, goodwill and loyalty, and
that any violation of these Non-Solicitation Conditions or Confidentiality
Conditions by the Participant would cause substantial and irreparable harm to
the Travelers Group and other Participants in the Plan. The Participant further
acknowledges and agrees that:



(i)
The receipt of the Option constitutes good, valuable and independent
consideration for the Participant's acceptance of and compliance with the
provisions of the Award Agreement, including the forfeiture and repayment
provision of subsection 8(b) below and the Non-Solicitation Conditions and
Confidentiality Conditions of Section 7 above, and the amendment of Prior Equity
Award provisions of subsection 7(i), 8(f) and Section 18, below.



(ii)
The Participant’s rights with respect to the Option are conditioned on his or
her compliance with the POE Agreement at all times after acceptance of the POE
Agreement in accordance with Sections 5 and 16 hereunder.





5

--------------------------------------------------------------------------------





(iii)
The scope, duration and activity restrictions and limitations described in this
Agreement are reasonable and necessary to protect the legitimate business
interests of the Travelers Group. The Participant acknowledges that all
restrictions and limitations relating to the Restricted Period will apply
regardless of the reason the Participant’s employment ends. The Participant
further agrees that any alleged claims the Participant may have against the
Travelers Group do not excuse the Participant’s obligations under this Award
Agreement.



(b)
Forfeiture and Repayment Provisions. The Participant agrees that, prior to the
Termination Date and during the Restricted Period (or the Enhanced Restricted
Period, as applicable), if the Participant breaches the Non-Solicitation
Conditions, the Confidentiality Conditions and/or the POE Agreement, in addition
to all rights and remedies available to the Travelers Group at law and in equity
(including without limitation those set forth in the Option Rules for
involuntary termination), the Participant will immediately forfeit any portion
of the Option under this Award Agreement that has not otherwise been previously
forfeited under the Award Rules in Exhibit A and that has not yet been paid,
exercised, settled or vested. The Company may also require repayment from the
Participant of any and all compensatory value that the Participant received for
the last twelve (12) months of his or her employment and through the end of the
Restricted Period (or the Enhanced Restricted Period, as applicable) from this
Option or any Prior Equity Awards (including without limitation the gross amount
of any Common Stock distribution or cash payment made to the Participant upon
the vesting, distribution, exercise, or settlement of any such awards and/or any
consideration in excess of such gross amounts received by the Participant upon
the sale or transfer of the Common Stock acquired through vesting, distribution,
exercise, or settlement of any such awards). The Participant will promptly pay
the full amount due upon demand by the Company, in the form of cash or shares of
Common Stock at current Fair Market Value.



(c)
No Limitation on the Travelers Group’s Rights or Remedies. The Participant
acknowledges and agrees that the forfeiture and repayment remedies under
subsection 8(b) are non-exclusive remedies and shall not limit or modify the
Travelers Group's other rights and remedies to obtain other monetary, equitable
or injunctive relief as a result of breach of, or in order to enforce, the terms
and conditions of this Agreement or with respect to any other covenants or
agreements between the Travelers Group and the Participant or the Participant's
obligations under applicable law.



(d)
Option Rules. The Option Rules provide a right to payment, subject to certain
conditions, following the Participant's Termination Date if the Participant
meets the Retirement Rule which, among other conditions, may require that the
Participant not engage in any activities that compete with the business
operations of the Travelers Group through the settlement or exercise date of the
Option (such non-compete condition may extend beyond the Restricted Period). The
remedies for a violation of such non-compete conditions are specified in the
Option Rules and are in addition to any remedies of the Travelers Group under
this Section 8.



(e)
Severability. If any court determines that any of the terms and conditions of
Section 7 or this Section 8 are invalid or unenforceable, the remainder of the
terms and conditions shall not thereby be affected and shall be given full
effect, without regard to the invalid portions. If any court determines that any
of the terms and conditions are unenforceable because of the duration of such
terms and conditions or the area covered thereby, such court shall have the
power to reduce the duration or area of such terms and conditions and, in their
reduced form, the terms and conditions shall then be enforceable and shall be
enforced.



(f)
Awards Subject to Recoupment. Except to the extent prohibited by law, this
Option and any outstanding Prior Equity Award may be forfeited, and the
compensatory value received under such awards (including without limitation the
gross amount of any Common Stock distribution or cash payment made to the
Participant upon the vesting, distribution, exercise or settlement of such
awards, or consideration in excess of such gross amounts received by the
Participant upon the sale or transfer of the Common Stock acquired through
vesting, distribution, exercise or settlement of such awards) may be subject to
recoupment by the Company, in accordance with the Company’s executive
compensation recoupment policy and other policies in effect from time to time
with respect to forfeiture and recoupment of bonus payments, retention awards,
cash or stock-based incentive compensation or awards, or similar forms of
compensation, and the terms of any such policy, while it is in effect, are
incorporated herein by reference. As consideration for and by accepting the
Award Agreement, the Participant agrees that all the remedy and recoupment
provisions of this Section 8 shall apply to any Prior Equity Award made by the
Company to the Participant, shall be in addition to and shall not supersede any
other remedies contained or referenced in any such Prior Equity Award, and,
accordingly, such



6

--------------------------------------------------------------------------------





Prior Equity Award shall become subject to both those other remedies and the
terms and conditions of this Section 8.


(g)
Survival of Provisions. The agreements, covenants, obligations, and provisions
contained in Section 7 and this Section 8 shall survive the Participant’s
Termination Date and the expiration of this Award Agreement, and shall be fully
enforceable thereafter.



9.     Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company desires or may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.


10.     Administration. The Company’s Compensation Committee or its designee
administers the Plan and this Award Agreement and has the authority to interpret
any ambiguous or inconsistent terms in its sole discretion. The Participant's
rights under this Award Agreement are expressly subject to the terms and
conditions of the Plan and to any guidelines the Compensation Committee or its
designee adopts from time to time. The interpretation and construction by the
Compensation Committee or its designee of the Plan and this Award Agreement, and
such rules and regulations as the Compensation Committee or its designee may
adopt for purposes of administering the Plan and this Award Agreement, will be
final and binding upon the Participant.


11.     Entire Agreement/Amendment/Survival/Assignment. The terms, conditions
and restrictions set forth in the Plan and this Award Agreement constitute the
entire understanding between the parties hereto regarding the Option and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof. This Award Agreement may be
amended by a subsequent writing (including e-mail or electronic form) agreed to
between the Company and the Participant. Section headings herein are for
convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant, specifically including Sections 7 and 8
hereof, shall survive such date. The Company may assign this Award Agreement and
its rights and obligations hereunder to any current or future member of the
Travelers Group.


12.     No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a fixed duration of time. The employment relationship is "at will," which
affords the Participant or the Travelers Group the right to terminate the
relationship at any time for any reason or no reason not otherwise prohibited by
applicable law. The Travelers Group retains the right to decrease the
Participant's compensation and/or benefits, transfer or demote the Participant
or otherwise change the terms or conditions of the Participant's employment with
the Travelers Group. The Option granted hereunder will not form part of the
Participant’s regular employment compensation and will not be considered in
calculating any statutory benefits or severance pay due to the Participant.


13.     No Limitation on the Company's Rights. The Participant agrees that
nothing in this Award Agreement shall in any way affect the Company's right or
power to make adjustments, reclassifications or changes in its capital or
business structure or to merge, consolidate, reincorporate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.


14.     Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of the Option or
his or her right under the Option to receive shares of Common Stock, except as
otherwise provided in the Prospectus.


15.     Conflict. In the event of a conflict between the Plan and the Award
Agreement the Plan terms shall govern.


16.     Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By accepting this Option, the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Award Agreement,
and the Travelers Group’s policies, as in effect from time to time, relating to
the Plan. The Participant's rights under the Option will lapse ninety (90) days
from the Grant Date, and the Option will be forfeited on such date if the
Participant does not accept the Award Agreement by such date. For the avoidance
of doubt, the Participant's failure to accept the Award Agreement shall not
affect his or her continuing obligations under any other agreement


7

--------------------------------------------------------------------------------





between any member(s) of the Travelers Group and the Participant. Additionally,
the Participant acknowledges and agrees that the Participant’s acceptance of
this Option is voluntary and not a condition of employment, and the Participant
may decline to accept this Option without adverse consequences to the
Participant’s continued employment relationship with the Travelers Group.


17.     Waiver; Cumulative Rights. The Company’s failure or delay to require
performance by the Participant of any provision of this Award Agreement will not
affect its right to require performance of such provision unless and until the
Company has waived such performance in writing. Each right under this Award
Agreement is cumulative and may be exercised in part or in whole from time to
time.


18.     Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Minnesota, City and County of St. Paul, including the
Federal Courts located therein (should Federal jurisdiction exist). The parties
consent to and submit to the personal jurisdiction and venue of courts of
Minnesota and irrevocably waive any claim or argument that the courts in
Minnesota are an inconvenient forum. The Participant agrees to accept service of
any court filings and process by delivery to his or her most current home
address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process. As consideration for and by
accepting the Option, the Participant agrees that the Governing Law and Forum
for Disputes provision of this Section 18 shall supersede any governing law,
forum or similar provisions contained or referenced in any Prior Equity Award
made by the Company to the Participant, and, accordingly, such Prior Equity
Award shall become subject to the terms and conditions of the Governing Law and
Forum for Disputes provisions of this Section 18.


19.    Personal Data. The Participant understands that the Company and other
members of the Travelers Group hold certain personal information about the
Participant, which may include, without limitation, information such as his or
her name, home address, telephone number, gender, date of birth, salary,
nationality, job title, social insurance number or other such tax identity
number and details of all awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).


The Participant understands that in order for the Company to process the
Participant’s Option and maintain a record of Options under the Plan, the
Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in those countries. The Participant
understands that the employees of the Travelers Group and third parties
performing work related to the implementation and administration of the Plan
shall have access to the Personal Data as is necessary to fulfill their duties
related to the implementation and administration of the Plan. By accepting the
Option, the Participant consents, to the fullest extent permitted by law, to the
collection, use, transfer and disclosure, electronically or otherwise, of his or
her Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not have the same level of data protection law as the country in which this
Award Agreement is executed. The Participant confirms that if the Participant
has provided or, in the future, will provide Personal Data concerning third
parties including beneficiaries, the Participant has the consent of such third
party to provide their Personal Data to the Travelers Group for the same
purposes.


The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.












8

--------------------------------------------------------------------------------





EXHIBIT A


OPTION RULES
TO TRAVELERS' STOCK OPTION GRANT NOTIFICATION AND AGREEMENT


When you leave the Travelers Group


References to "you" or "your" are to the Participant. "Termination Date" is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.


If you terminate your employment or if there is a break in your employment, your
Option may be cancelled before the end of the vesting period and the vesting and
exercisability of your Option may be affected.


The provisions in the chart below apply to Options granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special rules
may apply for vesting, payment, exercise and exercisability of your Option in
cases of termination of employment if you satisfy certain age and years of
service requirements ("Retirement Rule"), as set forth in "Retirement Rule"
below. Participants based in countries outside the United States on the Grant
Date or in California immediately prior to the Termination Date should refer to
Exhibit B for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Option pursuant to Exhibits A and B shall be
based on your employment jurisdiction on the Grant Date.


If any Option exercisability period set forth in the chart below or under
"Retirement Rule" below would otherwise expire during an Option Exercise
Suspension, the Option shall remain exercisable for a period of 30 days after
the Option Exercise Suspension (as defined in Section 4 of the Award Agreement)
is lifted by the Company (but no later than the original option expiration date,
which is the tenth (10th) anniversary of the Grant Date).




9

--------------------------------------------------------------------------------





If You:
Here's What Happens to Your Options:
Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule and you do not qualify for accelerated vesting following a
Change of Control, as described below)
Vesting stops and unvested options are cancelled effective on the Termination
Date. You may exercise your vested options for up to 90 days after the
Termination Date but no later than the original option expiration date;
provided, however, that if your employment is terminated for cause or gross
misconduct (as determined by the Company in its sole discretion) or you
voluntarily terminated your employment where grounds for involuntary termination
for gross misconduct or for cause existed (as determined by the Company in its
sole discretion at the time of or following your termination of employment) you
may not exercise vested options at any time after the Termination Date.
Become disabled (as defined under the Travelers Group's applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)
Options continue to vest on schedule through an approved disability leave. Upon
the earlier of the (i) Termination Date or (ii) the first anniversary of the
commencement of your approved disability leave, your unvested options will vest,
and you may exercise your options for up to one year from such date, but no
later than the original option expiration date.
Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable
For the first three months of an approved personal leave, vesting continues. If
the approved leave exceeds three months, vesting is suspended until you return
to work with the Travelers Group and remain actively employed for 30 calendar
days, after which time vesting will be restored retroactively. Vested options
may be exercised during approved leave, but no later than the original option
expiration date. If you terminate employment for any reason during the first
year of an approved leave, the termination of employment provisions will apply.
If the leave exceeds one year, all options will be cancelled immediately.
Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave” but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)
Options will continue to vest on schedule, and you may exercise vested options
during the leave but no later than the original option expiration date.
Die while employed or following employment while your option is still
outstanding
Options fully vest upon death. Your estate may exercise options for up to one
year from the date of death but no later than the original option expiration
date.
Are involuntarily terminated without “Cause” (as defined below) or terminate
employment for “Good Reason” (as defined below), in each case, within 24 months
following a Change of Control (as defined in the Plan), and including, without
limitation, if such involuntary termination without “Cause” or termination for
“Good Reason” within 24 months following a Change of Control occurs after the
onset of a disability or other approved leave or after meeting the Retirement
Rule (any such termination, a “COC Termination”)
Unvested options fully vest on the Termination Date. You may exercise your
vested options for up to 90 days after the Termination Date (or up to one year
after the Termination Date if you are disabled on the Termination Date, or up to
three years after the Termination Date if you meet the Retirement Rule) but in
any case no later than the original option expiration date.



The terms “Cause” and “Good Reason”, as used above, shall only be applicable
with respect to a termination of employment that occurs within 24 months
following a Change of Control and shall have the following meanings:


“Cause” shall mean your conviction of any felony (or equivalent crime committed
outside the United States), your willful misconduct in connection with the
performance of your duties with the Company, or your taking illegal action in
your business or personal life that harms the reputation or damages the good
name of the Company.


“Good Reason” shall mean(i) a material reduction in your base salary or bonus
opportunity (except for year over year reductions in payout due to performance),
(ii) a material diminution in your title, duties, or responsibilities (other
than solely by reason of the Company ceasing to be a publicly traded company),
or (iii) an involuntary relocation of more


10

--------------------------------------------------------------------------------





than 30 miles of your principal place of business. Notwithstanding the
foregoing, no event shall constitute Good Reason unless and until you have
notified the Company in writing describing the event which constitutes Good
Reason and then only if the Company shall fail to cure such event within thirty
(30) days following its receipt of such written notice; provided, further, that
“Good Reason” shall cease to exist for an event on the 90th day following the
later of its occurrence or your knowledge thereof, unless you have given the
Company written notice thereof prior to such date.


Retirement Rule


If, as of your Termination Date (including, without limitation, a Termination
Date that occurs after the onset of a disability or other approved leave), you
are at least (i) age 65, (ii) age 62 with one or more full years of service, or
(iii) age 55 with 10 or more full years of service, then you meet the
"Retirement Rule."


The Retirement Rule will not apply to your Option or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion at the time of or following
your termination of employment) or you voluntarily terminated your employment
where grounds for involuntary termination for gross misconduct or for cause
existed (as determined by the Company in its sole discretion at the time of or
following your termination of employment); provided, however, that if such
termination occurs within 24 months following a Change of Control, the
Retirement Rule will only not apply to your Option or any Prior Equity Award if
you are involuntarily terminated for “Cause” (as defined above) or if you
voluntarily terminate employment where grounds for “Cause” (as defined above)
existed. If you retire and do not meet the Retirement Rule, you will be
considered to have resigned.


If You:
Meet the Retirement Rule (subject to Exhibit B if applicable)
Unvested options fully vest on the Termination Date. Vested options may be
exercised for up to three years from the Termination Date, but no later than the
original option expiration date, provided that you do not engage in any
activities that compete with the business operations of the Travelers Group (as
determined by the Company in its sole discretion), including, but not limited
to, working for another insurance company engaged in the property casualty
insurance business as either an employee or independent contractor. You are not
subject to this non-compete provision if you are terminated involuntarily or if
you are employed in any state where state law prohibits such non-compete
provisions, but you remain subject to Sections 7 and 8 of the Award Agreement,
and the POE Agreement.


When you exercise any options subject to the Retirement Rule, your exercise will
represent and constitute your certification to the Company that you have not
engaged in any activities that compete with the business operations of the
Travelers Group since your Termination Date. You may be required to provide the
Company with other evidence of your compliance with the Retirement Rule as the
Company may require. In the event that you are determined to have engaged in
competitive activities while receiving the benefit of continued vesting pursuant
to the Retirement Rule (other than following an involuntary termination), any
outstanding portion of the Option will be immediately forfeited and any portion
of the Option previously paid to you will be subject to recoupment by the
Company in accordance with Section 8(f) of the Award Agreement.





































11

--------------------------------------------------------------------------------





EXHIBIT B


Special Rules Applicable to Participants Based in Certain Jurisdictions


Terms and Conditions


This Exhibit B includes additional and/or alternative terms and conditions that
govern the Option granted to the Participant under The Travelers Companies, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”) if the Participant
is employed in one of the jurisdictions listed below on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date. Capitalized terms used but not defined in this Exhibit
B are defined in the Plan and/or Award Agreement and have the meanings set forth
therein. To the extent that this Exhibit B is applicable to the Participant
(based on the Participant’s place of employment on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date), the provisions set forth in this Exhibit B will apply
to the Participant and will supersede the corresponding provisions set forth in
the Award Agreement with respect to the Participant.


Notifications


This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant's participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2019. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Option hereunder is exercised.
 
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant's
situation.


Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.


* * *


Brazil


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
The automatic Option exercise provision set forth in the last sentence of
Section 4 of the Award Agreement and in Section 7.5 of the Plan will not apply
to the Participant.



•
The non-solicitation restrictions in Section 7(c) of the Award Agreement shall
not apply with respect to any prospective clients of the Company who are not
current clients of the Company while the Participant maintains an employment
relationship with the Company.

    
•
Section 12 of the Award Agreement shall be revised to read as follows:



•
12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group. Nothing
contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.





12

--------------------------------------------------------------------------------





•
Section 18 of the Award Agreement shall be revised to provide that the venue for
any disputes related to the Award Agreement shall be in a court of law based in
Brazil, at the city where the Participant renders his/her services.

    
•
The provisions in Exhibit A related to the Retirement Rule shall be inapplicable
to the Participant. Accordingly, upon the Participant’s termination of
employment for any reason other than due to death, Disability or a COC
Termination as set forth in the Award Agreement (regardless of whether the
Participant meets the Retirement Rule), vesting of the Option will cease and all
outstanding unvested portions of the Option will be cancelled effective on the
Termination Date and you will be permitted to exercise your vested options for
up to 90 days after the Termination Date but no later than the original Option
expiration date.



•
The provisions in Exhibit A related to disability shall be inapplicable to the
Participant for so long as the Participant remains employed by the Travelers
Group. Accordingly, a disabled Participant who remains employed by the Travelers
Group shall be treated as a continuing employee in all respects for purposes of
vesting and other rights with respect to the Option.



•
References in the Award Agreement to the Participant’s “employment” with the
Travelers Group (or similar terminology) shall be deemed to refer to the
Participant’s “services agreement” with the Travelers Group in the case of any
statutory officer or any other Participant whose compensation arrangement with
the Travelers Group is pro-labore and who has not executed an employment
agreement (i.e., employment bond), under Brazilian labor law. Nothing herein
shall be deemed to affect the Participant’s actual status as an employee or
statutory officer from a Brazilian labor or corporate law standpoint.



California


•
If the Participant is employed in the State of California immediately prior to
the Termination Date, then Sections 7(b) and 7(c) of the Award Agreement shall
be restated to read as follows:

 
7(b)    Non-Solicitation of Employees. The Participant acknowledges that the
Travelers Group sustains its operations and the goodwill of its clients,
customers, policyholders, producers, agents and brokers (its “Customers”)
through its employees. The Travelers Group has made significant investment in
its employees and their ability to establish and maintain relationships with
each other and with the Travelers Group’s Customers in order to further its
operations and cultivate goodwill. The Participant acknowledges that the loss of
the Travelers Group’s employees could adversely affect its operations and
jeopardize the goodwill that has been established through these employees, and
that the Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees. Accordingly, the Participant hereby agrees that
during the Restricted Period, the Participant will not, directly or indirectly,
seek to recruit or solicit, attempt to influence or assist, participate in, or
promote the solicitation of the employment of any person who was or is employed
by the Travelers Group at any time during the last three months of the
Participant's employment or during the Restricted Period. The Participant shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7(b). Without limiting the
generality of the restrictions under this Section 7(b), by way of example, the
restrictions under this Section shall prohibit the Participant from (i)
initiating communications with a Travelers Group employee in connection with a
current or future employment opportunity outside of the Travelers Group, (ii)
identifying Travelers Group employees to potentially be solicited, and/or (iii)
otherwise assisting or participating in the solicitation of a Travelers Group
employee.


Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.


7(c)    Non-Solicitation of Business. The Participant acknowledges that by
virtue of his or her employment with the Travelers Group, he or she may have had
access to Trade Secrets and/or Confidential Information (as defined in Section
7(f)) about the Travelers Group’s Customers and is, therefore, capable of
significantly and adversely impacting existing relationships that the Travelers
Group has with them. The Participant further acknowledges that the Travelers
Group has invested in its and the Participant’s relationship with its Customers
and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against Participant’s use
of Trade Secrets and/or Confidential Information to solicit Customers


13

--------------------------------------------------------------------------------





and/or otherwise interfere with these customer relationships. If, after the
Termination Date, the Participant accepts a position as an employee, consultant
or contractor with a “Competitor” (as defined below), then the Participant will
not utilize Trade Secrets and/or Confidential Information to directly or
indirectly, solicit, interfere with or attempt to influence any Customer of the
Travelers Group to discontinue business with the Travelers Group and/or move
existing or future business of the Travelers Group elsewhere. This restriction
applies with respect to any business of any current or prospective client,
customer or policyholder of the Travelers Group on which the Participant gained
access to Trade Secrets and/or Confidential Information during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to utilize Trade Secrets and/or Confidential
Information in the negotiation, competition for, solicitation or execution of
any individual book roll over(s) or other book of business transfer arrangements
involving the transfer of business away from the Travelers Group. As used
herein, “Competitor” shall include any business enterprise or organization,
including, without limitation, agents, brokers and producers, that engages in,
owns or controls a significant interest in any entity that engages in the sale
of products and/or performance of services of the type sold or performed by the
Travelers Group and/or provides advice relating to such products and services.


Canada


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
Section 12 of the Award Agreement shall be revised to read as follows:



12.    No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group. Nothing
contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.


India


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
To the extent that the Company elects to enforce the forfeiture and repayment
provisions under Section 8(b) of the Award Agreement by re-acquiring shares of
Common Stock held by the Participant, the Company will pay nominal
consideration, as determined at the discretion of the Company, for such shares
and/or obtain approval from the Reserve Bank of India, to the extent required
under applicable law.



•
Section 18 of the Award Agreement shall be revised to read as follows:



18    Governing Law and Forum for Disputes. The Award Agreement shall be legally
binding and shall be executed and construed and its provisions enforced and
administered in accordance with the laws of the State of Minnesota. Any dispute,
claim or controversy arising under, out of, or in connection with or in relation
to this Award Agreement or the Plan, or any breach, termination or validity
thereof, shall be finally determined and adjudicated through arbitration by a
sole arbitrator located in Mumbai, India. The arbitration proceedings shall be
conducted in accordance with the SIAC Rules in effect at the time of
arbitration, and judgment upon the award may be entered in any court having
jurisdiction thereof or having jurisdiction over the parties or their assets. It
is mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and non-appealable. To the extent permitted by law, the
arbitrator’s fees and expenses will be borne equally by each party. In the event
that an action is brought to enforce the provisions of this Award Agreement or
the Plan pursuant to this Section 18, each party shall pay its own attorneys’
fees and expenses regardless of whether there is a prevailing party in the
opinion of the arbitrator deciding such action or the court in which any such
arbitration award is entered. Without prejudice to the rights of the Company
under this Section, if the Participant breaches, or proposes to breach the
provisions of this Award Agreement or Plan, the Company and the Travelers Group
shall be entitled, in addition to all other remedies such party may have, to a
temporary, preliminary or permanent injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the non-breaching party from any court having competent jurisdiction over
either party.




14

--------------------------------------------------------------------------------





Republic of Ireland


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
Section 12 of the Award Agreement shall be revised to read as follows:



12.    No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group for a
definite period of time. The Travelers Group retains the right to decrease the
Participant's compensation and/or benefits, transfer or demote the Participant
or otherwise change the terms or conditions of the Participant's employment with
the Travelers Group, subject to applicable Irish law and the terms of the
Participant's employment contract.


•
Section 18 of the Award Agreement shall be revised to provide that the venue for
any disputes related to the Award Agreement shall be in a court of law based in
the Republic of Ireland. In all other respects, the regular provisions set forth
in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.



•
Further to the provisions as set out in Section 19 of the Award Agreement, the
Travelers Group agrees that it will comply with the provisions of the Data
Protection Act 2018 together with the EU General Data Protection Regulation
(collectively, the “Irish DPA Act”). The Participant acknowledges that the
Company has made available to the Participant a copy of the Europe Employee
Privacy Policy related to the EU General Data Protection Regulation (the
“Privacy Policy”) and the Participant understands that a copy of such policy and
further information related thereto can be obtained by contacting the Travelers
Europe Data Protection Officer at DPOEurope@travelers.com. With this
information, the Participant confirms that the Participant consents to the
Company, the Travelers Group and any other third parties as described in Section
19 for the purposes of this Award Agreement processing and transferring their
personal data (as defined in the Irish DPA Act), outside of the European
Economic Area, subject to and in accordance with the terms and requirements of
the Privacy Policy and the Irish DPA Act.



•
The provisions in Exhibit A related to the Retirement Rule shall be inapplicable
to the Participant. Accordingly, upon the Participant’s termination of
employment for any reason other than due to death, Disability or a COC
Termination as set forth in the Award Agreement (regardless of whether the
Participant meets the Retirement Rule), vesting of the Option will cease and all
outstanding unvested portions of the Option will be cancelled effective on the
Termination Date and you will be permitted to exercise your vested options for
up to 90 days after the Termination Date but no later than the original Option
expiration date.



•
The provisions in Exhibit A related to disability shall be inapplicable to the
Participant for so long as the Participant remains employed by the Travelers
Group. Accordingly, a disabled Participant who remains employed by the Travelers
Group shall be treated as a continuing employee in all respects for purposes of
vesting and other rights with respect to the Option.



United Kingdom


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations) will not apply to the Participant.

 
•
The Restricted Period, as defined in Section 7(a) of the Award Agreement, will
include any period during which the Participant is placed on “garden leave.”



•
The restrictions under Section 7(b) of the Award Agreement related to
non-solicitation of employees shall only apply with respect to employees with
whom the Participant had material dealings during the 12 months preceding the
date of the Participant’s termination of employment with the Travelers Group,
and such restrictions shall not apply with respect to any secretarial or
administrative assistant employees of the Travelers Group.



•
The “Enhanced Restricted Period” defined under Section 7(c) of the Award
Agreement shall be limited to 12 months following the Termination Date (i.e.,
the same duration as the normal Restricted Period). Additionally, under Section
7(c) of the Award Agreement:



15

--------------------------------------------------------------------------------







(i)    the restrictions relating to recruiting or solicitation of, interference
with, attempting to influence or otherwise affecting any client, customer,
policyholder or agent of the Travelers Group shall be limited to such clients,
customers, policyholders or agents with which the Participant had material
dealings within the 12 months preceding the Termination Date; and


(ii)    the references to “business” (aside from references to “book of
business”) shall be limited to business activities with which the Participant
was materially involved during the 12 months preceding the Termination Date.


•
The first sentence of Section 7(j) of the Award Agreement (providing that the
restrictive covenants set forth in this Award Agreement shall supersede the
corresponding restrictive covenants provided under prior equity grant
agreements) shall not apply to any equity grants made to employees or other
service providers of Simply Business or its affiliates in connection with the
acquisition of Simply Business by the Travelers Group on August 4, 2017 (the
“Simply Business Equity Grants”). Accordingly, the restrictive covenants set
forth under the Simply Business Equity Grants shall continue to apply to the
holders of such awards in addition to the restrictive covenants set forth under
this Award Agreement.



•
Section 12 of the Award Agreement shall be replaced with the following:



12.    No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment or guarantees employment with any
member of the Travelers Group for a fixed duration of time. Each member of the
Travelers Group retains the right to decrease the Participant's compensation
and/or benefits, transfer or demote the Participant or otherwise change the
terms or conditions of the Participant's employment with the Travelers Group,
subject to applicable law and the terms of the Participant's employment
contract. Upon termination of the Participant’s employment (for whatever reason)
the Participant will have no rights as a result of this Award Agreement or any
alleged breach of this Award Agreement or otherwise to any compensation under or
in respect of any shares, share options, restricted stock units, long-term
incentive plans or any other profit sharing scheme in which the Participant may
participate or have received grants or allocations on or before the date on
which the Participant’s employment terminates. Any rights which the Participant
may have under such schemes will be exclusively governed by the rules of such
schemes from time to time.


•
Section 18 of the Award Agreement shall be revised to provide that the venue for
any disputes related to the Award Agreement shall be the Courts of England and
Wales. In all other respects, the regular provisions set forth in Section 18 of
the Award Agreement (including with respect to Minnesota governing law) shall
apply.



•
Further to the provisions as set out in Section 19 of the Award Agreement, the
Travelers Group agrees that it will comply with the provisions of the Data
Protection Act 2018 (the “Act”) and the EU General Data Protection Regulation
(2016/679) (the “GDPR”). The Participant acknowledges that the Company has made
available to the Participant a copy of the Europe Employee Privacy Policy
related to the GDPR (the “Privacy Policy”) and the Participant understands that
a copy of such policy and further information related thereto can be obtained by
contacting the Travelers Europe Data Protection Officer at
DPOEurope@travelers.com. With this information, the Participant confirms that
the Participant consents to the Company, the Travelers Group and any other third
parties as described in Section 19 for the purposes of this Award Agreement
processing and transferring their personal data (as defined in the Act), outside
of the European Economic Area, subject to and in accordance with the terms and
requirements of the Privacy Policy, the GDPR and the Act.



•
The provisions in Exhibit A related to the Retirement Rule shall be inapplicable
to the Participant. Accordingly, upon the Participant’s termination of
employment for any reason other than due to death, Disability or a COC
Termination as set forth in the Award Agreement (regardless of whether the
Participant meets the Retirement Rule), vesting of the Option will cease and all
outstanding unvested portions of the Option will be cancelled effective on the
Termination Date and you will be permitted to exercise your vested options for
up to 90 days after the Termination Date but no later than the original Option
expiration date.

 
•
The provisions in Exhibit A related to disability shall be inapplicable to the
Participant for so long as the Participant remains employed by the Travelers
Group. Accordingly, a disabled Participant who remains employed by the Travelers
Group shall be treated as a continuing employee in all respects for purposes of
vesting and other rights with respect to the Option.



16